Citation Nr: 1731156	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  03-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), previously rated as anxiety disorder and sleep disturbance, prior to August 9, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1990 to June 1990 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an August 2015 decision, the Board denied evaluations in excess of 50 percent for the Veteran's PTSD prior to August 9, 2012, and in excess of 70 percent from August 9, 2012 to October 5, 2012.  The Board at that time also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 9, 2012, in order to refer that claim to the Director of Compensation and Pension Service for extraschedular consideration.  

The Veteran appealed the portion of the decision which denied an evaluation in excess of 50 percent for his PTSD prior to August 9, 2012 to the United States Court of Appeals for Veterans Claims (Court). 

In February 2017, the Court granted a Joint Motion to vacate the August 2015 decision that denied an evaluation in excess of 50 percent for the Veteran's PTSD prior to August 9, 2012, and remanded that matter for further development.  

Additionally, the RO referred the issue of entitlement to a TDIU prior to August 9, 2012 to the Director of Compensation and Pension Service in June 2017; in a July 2017 rating decision, the Veteran was awarded entitlement to a TDIU on an extraschedular basis effective October 12, 1998, the date of receipt of his original claim for a psychiatric disorder.  That decision represents a full grant of benefits sought on appeal as to that issue; thus, the sole issue in front of the Board at this time is the issue of entitlement to an evaluation in excess of 50 percent for the Veteran's PTSD prior to August 9, 2012.


FINDING OF FACT

Prior to August 9, 2012, the symptoms associated with the Veteran's PTSD resulted in no more than occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for establishing a 70 percent evaluation, but no higher, for the period prior to August 9, 2012 for the Veteran's PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently evaluated as 50 percent disabling prior to August 9, 2012, 70 percent disabling from August 9, 2012 to October 5, 2012, and 100 disabling thereafter.  Those evaluations are assigned under Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2016).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the clinical evidence, VA treatment records dated February 1992 to August 1994 included complaints of marital difficulty and divorce.  In a July 1994 VA progress note, the Veteran indicated he was doing "real well" and was still working in apartment maintenance.  

In a July 1998 VA treatment note, the Veteran reported conflicts with his employer.  He complained of severe depression, insomnia, low energy, difficulty concentrating, and periodic loss of appetite.  He reported he was a divorced single parent.  He denied homicidal or suicidal ideation, as well as hallucinations.  Upon mental status examination, he was alert and oriented with dysthymia.  His insight and judgment were limited, his mood depressed, and his sensorium was cloudy.  

In August 1998 VA treatment notes, the Veteran asserted he was anxious and depressed due to his inability to get and hold a job.  He further reported trouble concentrating, and feeling confused, easily irritable, and angered.  He complained of severe difficulty sleeping and low energy.  Upon examination, the examiner noted he was alert, casually dressed, and in no acute distress.  There was no depression or suicidal ideations.  There was irritability, suppressed anger, and the feeling of being wronged.  There was also worry, anxiety, and focusing on the multiple symptoms and stressors.  The examiner noted his anxiety and somatization were ongoing, and his depression was reactive.  The assigned GAF score was 45.  

During a December 1998 VA examination, the Veteran reported he was married with a daughter.  He indicated that while in Saudi Arabia, Iraq, and Kuwait, he started suffering from an anxiety disorder, including feeling restless, easily tiring, feeling fatigued, having difficulty with concentration, and being highly irritable.  He asserted his condition gradually worsened until he was not able to sleep and started taking sleeping pills.  He reported a history of going to the emergency room several times and seeing the psychiatrist for his anxiety disorder.  He stated that his medical and emotional problems worsened to the level that he was not able to continue his job in October 1998.  On mental status examination, the examiner noted his grooming and dressing were clean and kempt.  He was irritable, but cooperative, and his mood was tense and unhappy with congruent affect.  His speech was clear and relevant, but rather circumstantial.  He had no evidence of hallucinations, though he reported bad dreams.  He stated he could not trust most of the people around him, but he could trust some.  He was well-oriented to time, person, and place.  His remote and immediate memory were good, but his memory for recent and short-term was not functioning as well.  His concentration was poor, and his information and intelligence were fair.  He had good judgment and insight about his medical and emotional problems.  The examiner noted that based on his mental status, the impression included anxiety most of the time, sleep disturbances, not being able to have a job, staying alone, and not socializing.  The diagnosis was generalized anxiety disorder with an assigned GAF score of 45.

In a January 1999 private psychiatric evaluation for Social Security disability purposes, the Veteran reported that he worked at an apartment complex for 19 months doing maintenance work, and he worked for the security police force of Erlanger Hospital for about 8 months.  Upon examination, the examiner noted that his grooming was appropriate and he was dressed casually in clean and adequately cared for clothes.  He exhibited signs of guardedness and hypervigilance.  He denied hallucinations, but admitted delusions of paranoia and that he was suspicious around others and questioned their motives.  He complained of sleep disturbances including nightmares about the desert.  He stated he did not feel depressed, but felt agitated, frustrated, and angry at times.  He complained of generalized feelings of anxiety and worry.  He was oriented to time, place, and person.  He reported he had a daughter whom he had custody of, and he had a good relationship with his parents.  He stated that he had difficulty concentrating and difficulty remembering things and expressing himself.  He stated that he did not like to be around people, because he was nervous in groups of people he did not know.  The diagnoses were bipolar disorder without psychotic symptoms and agitation, with an assigned GAF score of 50.  The examiner determined that the Veteran had the ability to understand and remember locations and work-like procedures and understand and remember simple and/or detailed instructions.  He did not have the ability to sustain concentration and be persistent with work processes.  He did not possess the ability to interact with peers and supervisors in a standardized work setting.

VA treatment records dated from February 1999 to August 2003 included ongoing complaints of anxiety, sleep disturbances, irritability, and anger.  He denied new stressors and depression.  In March 1999, the Veteran reported he had been taking increased doses of Xanax and reported that these helped significantly to control the anxiety.  Upon evaluation, the examiner noted that he was alert, casually dressed, and made good eye contact.  He had a shallow, but responsive affect.  There was no psychosis.  He was anxious, worried, and focused on the symptoms.  There was no homicidal or suicidal ideation.  The examiner noted that the Veteran's anxiety and somatic symptoms were ongoing, and noted a GAF score of 45.  In February 2002, the examiner noted that the Veteran was somewhat marginal in his grooming and hygiene.  He reported that he had not been employed and received SSA disability.  The diagnosis was anxiety with an assigned GAF score of 55.

In a September 2001 private mental status examination for Social Security Administration (SSA) disability purposes, the Veteran reported poor physical health, fluctuating appetite, and difficulties when trying to sleep.  He denied psychotic manifestations such as hallucinations or delusional thinking.  He denied any suicidal ideation or intent and also denied any history of suicidal gestures or attempts.  He asserted he was capable of performing all personal hygiene tasks independently.  He reported he ran an online type of Christian ministry which included forty nine states plus New Zealand and Australia.  He took care of household chores, and occasionally went fishing with his daughter.  The examiner noted he had little to no restrictions in the area of recreational activities, interests, and/or hobbies.  The Veteran reported having a girlfriend and having friends.  The examiner found the Veteran had little to no impairment in his level and quality of social participation on a group as well as an individual level.  On mental status examination, the examiner noted he came to the session appropriately dressed and groomed.  His affect was appropriate.  He was oriented and maintained appropriate eye contact.  His speech was rational and coherent, and his sensorium was alert.  His insight and judgment appeared to be intact.  

During a June 2002 VA examination, the Veteran reported he was married for the second time with a 10 year old daughter.  He stated he was unemployed.  He reported he currently spent time either reading or watching television.  He reported he had friends but only saw them occasionally.  On mental status examination, the examiner noted he maintained appropriate eye contact, maintained a ready flow of coherent speech without loose associations or delusions, showed no significant problems with memory loss for past events, but asserted he had to write himself notes to remind him of everything he did.  The examiner indicated there were no obsessive or ritualistic behaviors, though he reported feeling of panic when he was driving in traffic or when he came to the clinic, and he had problems concentrating when he felt this way.  His mood was shallow and angry, with frustrated affect.  There was no evidence of suicidal or homicidal ideation.  The Veteran exhibited limited insight and history of adequate judgment without problems with impulse control.  He reported significant sleep impairment, frequently awakening after troubled nightmares.  The diagnosis was atypical mood disorder as shown by difficulty sleeping, and problems with interpersonal relationship and significant social and occupational impairments.  

In a July 2003 medical release authorization form, the Veteran asserted that he lost custody of his daughter due to his illness.  He reported he had not been able to work for 6 or 7 years.  Additionally, in a 2003 VA treatment note, the Veteran reported that he was charged and arrested for domestic violence after an encounter with his parents and sister; the physician noted the Veteran had been ordered to undergo anger management counseling.  

In private treatment records dated August 2004 to April 2005, the Veteran complained of anxiety.  The examiner noted appropriate appearance, inappropriate affect, normal mood, appropriate thought content, logical thought process, normal speech, normal motor, average intellect, and partially absent insight.  He also exhibited impaired judgment, impulse control, memory, concentration, and attention.  

In a March 2005, on mental status examination, the examiner noted speech was relevant and coherent without tangential or circumstantial thought process observed.  There was no delusional thinking, hallucinations, or preoccupations noted.  Mood was dysphoric and affect was congruent, flat, and appropriate.  The Veteran denied suicidal ideation, plan or intent.  Recent and remote memory appeared to be within normal limits, and attention span and concentration were average.  There appeared to be no agitation, mania, or irritability.  Insight and judgment appeared to be grossly intact.  The Veteran reported he was unemployed and received SSA disability.  

In an October 2009 VA treatment note, the Veteran complained of trouble sleeping.  He also complained of nervousness and anxiousness.  On mental status examination, the Veteran was oriented with no memory impairment, good concentration, normal speech, animated and moderately belligerent mood, without anxiety, mania, or hypomania, or depression.  He denied suicidal or homicidal ideations, plans or intent, and delusions, hallucinations, or paranoia.  His thought processes were normal and his insight and judgment were poor.  

In November 2009, VA treatment records showed the Veteran complained of chronic anxiety, easy agitation, difficulty sleeping, and negative flashbacks and nightmares.  He denied enjoying hobbies and reported he lived with his wife.  He had an 18 year old daughter, with whom he had limited contact.  On mental status examination, the examiner noted the Veteran appeared calm, pleasant, well-developed, well-nourished, with dysphoric mood/affect.  Speech had normal rate, rhythm and volume, and cognition was intact.  He denied suicidal or homicidal ideation, and there was no current evidence of psychosis.  

In a February 2010 VA treatment note, the Veteran described his mood as stable.  He denied crying spells, rage, or angry outburst.  He reported he avoided arguments by avoiding interactions.  He endorsed fair sleep pattern and appetite.  He reported talking with his friends from military service.  On mental status examination, the Veteran was calm, pleasant, well-developed, well-nourished, and had a euthymic mood and affect.  Speech was normal, cognition was intact, and he denied suicidal or homicidal ideations, as well as any psychosis.  

During a November 2010 VA examination, the Veteran reported he had significant conflict with his stepson, and that he spent a few days in jail after his stepson accused the Veteran of attacking him.  On mental status examination, the Veteran had slightly slowed speech and movements, a calm manner, intermittent eye contact, and his thought process was organized.  His thought content was very detailed in descriptions of his military experiences, but vague in reference to his symptoms.  The examiner noted no delusions, hallucinations, or homicidal/suicidal ideations.  The examiner stated the Veteran's symptoms were severe enough to cause impairment in mood and social functioning. 

In October 2011, the Veteran reported he was stressed out as some of his friends were dying.  He complained he felt depressed and the examiner noted he looked dysphoric.  He described anhedonia and reported his sleep was terrible.  His appetite was decreased, and his energy was very low.  On mental status examination, the Veteran was oriented with slow, monotonous low-volume speech.  His thought process and content appeared linear, and his thought content was appropriate.  He denied suicidal or homicidal ideations, as well as delusions and hallucinations.  His mood was depressed, his affect was dysphoric and flat, and his mood was congruent.  Insight, judgment, impulse control, and reliability were all adequate.  

During an August 2012 VA examination, the examiner specifically opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran endorsed symptoms of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  
VA treatment records from August 2003 to September 2014 showed the Veteran continued to complain of anxiety, irritability, and sleep disturbance, including nightmares.

Based on the foregoing evidence, the Board finds that a 70 percent evaluation, but no higher, is warranted for the Veteran's PTSD prior to August 9, 2012.  

The Board notes that while it was not until August 2012 that the examiner specifically opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, in review of the noted symptoms in that examination and the evidence of record prior to that time, the Board cannot find any discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran had reported impaired impulse control and an inability to establish and maintain effective relationships on many occasions.  This includes in 1998 when he reported conflicts with his employer and that he was easily irritable and angered, VA treatment records from 1999 to 2003 that showed he reported continuous irritability and anger, a 2003 VA treatment note where the Veteran reported that he was charged and arrested for domestic violence after an encounter with his parents and sister, the 2003 report that he had lost custody of his daughter, and the report in November 2010 that he had been incarcerated after a confrontation with his stepson.  Additionally, on multiple occasions throughout the treatment records, the Veteran reported he avoided social contact.  Further, the Veteran continuously reported a depressed mood, chronic sleep impairment, and mild memory loss, as well as a consistent report that he had not been able to keep a job since 1998.  

Additionally, the Board notes that the evidence of record prior to August 9, 2012 does not demonstrate any gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time and place, or memory loss for names of close relatives, own occupation, or own name,  As discussed above, the Veteran consistently denied delusions or hallucinations, and had mostly normal thought processes and communication.  Further, while the Veteran reported impaired impulse control, anger, and irritability, there is no indication of continued grossly inappropriate behavior or danger of hurting himself or others.  Lastly, while the evidence showed the Veteran with mild memory loss, there is no indication the Veteran could not remember the names of close relatives, or his occupation and name.  Thus, the Board is unable to conclude that the Veteran had total occupational and social impairment prior to August 9, 2012.  

Accordingly, after resolving any reasonable doubt in favor of the Veteran, the Board finds that a 70 percent evaluation, but no higher, for the Veteran's PTSD prior to August 9, 2012 is warranted.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 70 percent evaluation, but no higher, for the period prior to August 9, 2012 for the Veteran's PTSD is granted.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


